Title: From Thomas Jefferson to Eliza House Trist, 23 September 1795
From: Jefferson, Thomas
To: Trist, Eliza House



Dear Madam
Monticello Sep. 23. 1795.

I recieved by our last post but one your favor from Alexandria. Mr. Giles had before informed us you intended a visit to that city this summer, and as I flattered myself with the hope of seeing you here also, and knew that Patsy would be a material object in your visit I was only waiting to know when she would return, in order to express to you our general wish to see you, and that I would send my Phaeton to meet you at Fredericksburg at any time. From thence here is but about 75. miles. The very day I recieved your letter announcing our disappointment, I received one from Mr. Randolph letting me know they would be here by the last of the month. We are sincerely concerned that you have but one blessing and have given that to Jacob: but hope that a new shoot will grow from the old stock another year and be given to us. But, scripture and metaphor apart we should have been happy to see you during this visit to Virginia, and shall be equally so the next. Another part of your letter gave more satisfaction. We had heard that Browse had purchased a poor tract of land with a great house on it in Gloucester. By your letter it seems not so. No circumstances known to me could have rendered this a prudent purchase: and I wish he would not fix himself at all till he sees more of our country. Great misconceptions are entertained of what are in truth the most fertile, healthy, and pleasant parts of this state. I hope he will advise with some of his friends who know the whole country. Mr. Giles told me he had promised this. I shall be very happy to see him here, and am sure I can be useful to him in counsel on this subject. We are made happy by Mr. Randolph’s almost perfect recovery of his health by the use of the Sweet springs. The warm springs had been of no service to him.—I am become the most industrious farmer in the world: and never had reformer greater obstacles to surmount from the barbarous mode of culture and management which had been carried on. I read but little. Take no newspapers, that I may not have the tranquility of my mind disturbed by their falsehoods and follies, and I have it in contemplation next to banish pen, ink, and paper from my farm. When I pay the sheriff my taxes it is his business to furnish the reciept, and I wish to have no necessity for any other paper. The society of my family and friends is becoming more and more the sole object of my delight, and among my best friends I have ever taken the freedom of counting yourself, assuring you in return of the sincerest sentiments of esteem and respect from Dear Madam Your affectionate friend & servt

Th: Jefferson

 